DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Cross-Reference to Related Applications
2.   This application is a CON of 15/563,593 09/30/2017 PAT 10340305 which is a 371 of PCT/US2016/025444 03/31/2016 which claims benefit of 62/141,222 03/31/2015.
                                                        Allowability withdrawn
3.   The indicated allowability of claims 1-3, 5-16 and 18-20 are withdrawn in view of the newly discovered reference to Shinohara (USPG # 2015/0364512 A1). Rejection(s) based on the newly cited reference follow.
                                              Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.    Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       Both independent claims 1 and 14 recite a term of “transfer gate” (line 4 in claims 1 and 14) and “JFET gate” (line 6 in claim 1 and line 7 in claim 14), while recite “the gate potential” (line 10 in both claims 1 and 14) is lacks antecedent basis because the claims are not clear as to which “gate”, “the gate potential” in line 10 is referring to, i.e., “gate potential” of “transfer gate” or “JFET gate”. Correction is required.
         Claims 2-3, 5-13, 15-16 and 18-20 depend on the independent claims 1 and 14, they are also being rejected under 112(b)
                                             Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.    Claims 1, 3, 6, 8-10, 12, 14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara (U.S. Publication No. 2015/0364512 A1) (Foreign priority of June 2014 that has an earlier effective filing date to the application’s effective filing date of 03/31/2015).
     With respect to claim 1, Shinohara discloses an image sensor comprising a plurality of pixels [para 0012], at least one pixel (figures 1 & 2) comprising: 
             a floating diffusion region (3, para [0022]) formed in a semiconductor substrate (13, figure 2, para [0022]); 
             a transfer gate (9 in figure 1 and 16 in figure 2, para [0022] configured to selectively cause transfer of photocharge stored in the pixel to the floating diffusion region (3, para [0019]) “The p-type transfer MOS transistor 2 transfers the signal charge accumulated in the photodiode 1 to the floating diffusion region 3”); 
              a JFET (4, para [0022]) having (i) a source (19) and a drain (unlabeled but described in para [0020]) coupled by a channel region (18, para [0022]), and (ii) a gate comprising the floating diffusion region (3, para [0022]), (“ Reference numeral 3 denotes a p-type diffusion layer functioning as both a floating diffusion region and a surface gate of the JFET 4.”); and                                             
               wherein the floating diffusion region (3) and the channel region (18) are configured such that charge selectively transferred to the floating diffusion region (3) by operation of the transfer gate (9 in figure 1/16 in figure 2) causes a change in the gate potential (“the gate of the JFET 4 is changed because it is the floating diffusion region 3 that accumulates the charge as described in para [0026] (“the signal charge is transferred to the floating diffusion region 3 via the transfer MOS transistor 2”)  that is followed by the potential of the source (para [0021] (“the source of the JFET 4 is connected to the base of the bipolar transistor 6 … the source follower of the JFET 4 and the emitter follower of the bipolar transistor 6 are connected in series and a load current is supplied through the pixel output line 7” which inherently/necessarily means that the potential of the source follows a change in the gate potential [of the JFET] based on Ohm’s law because the base of BJT 6 and JFET 4 source both have impedance thereby resulting in a change in potential when current flows therethrough).
      With respect to claim 3, Shinohara discloses wherein the floating diffusion (3) and the channel region (18) are configured such that charge selectively transferred to the floating diffusion (3) by operation of the transfer gate (16) modulates current flow between the source (19) and drain (supplied from a substrate, para [0021]) via the channel region (18) (the gate voltage modulates in accordance with accumulation of the electric charges from the photodiode, (see para [0042] in specification), the source-drain current flowing through the JFET also modulates)  (e.g. Fig. 2).
     With respect to claim 6, Shinohara discloses wherein the channel is configured as a buried channel (18, Fig. 2 and para [0022]).
     With respect to claim 8, Shinohara discloses wherein the transfer gate (16) is spaced away from and does not overlap the floating diffusion region (3) (Fig. 2).
     With respect to claim 9, Shinohara discloses wherein the floating diffusion region (3) is configured to be reset using a reset drain without a reset gate (“reset potential terminal (10) connects to drain of the reset MOS transistor (5) becomes “reset drain”, the reset MOS transistor (5) resets the floating diffusion region (3) and gate is connected to a terminal 11 (without reset gate)”) (Fig. 1 and para [0019]).
     With respect to claim 10, Shinohara discloses wherein the transfer gate (16) is spaced away from and does not overlap the floating diffusion region (3) (Fig. 2).
     With respect to claim 12, Shinohara discloses wherein the pixels are configured as shared pixels (Fig. 1 and para [0033]).
     With respect to process claim 14, Shinohara discloses a method for providing an image sensor comprising a plurality of pixels, the method comprising: 
             forming a floating diffusion region (3) in a semiconductor substrate (13); 
             forming a transfer gate (9 inf figure 1 and 16 in fig. 2) configured to selectively cause transfer of photocharge stored in the pixel to the floating diffusion region (3, para [0019]); and
            forming a JFET (4) in the semiconductor substrate (13, para [0022]), the JFET (4) having (i) a source (19) and a drain (unlabeled but described in para [0020]) coupled by a channel region (18, para [0022]), and (ii) a gate comprising the floating diffusion region (3, para [0022]), wherein the floating diffusion region (3) and the channel region (18) are configured such that charge selectively transferred to the floating diffusion region (3) by operation of the transfer gate (9 in figure 1 and 16 in fig. 2) causes a change in the gate potential (the gate of the JFET 4 is changed because it is the floating diffusion region 3 that accumulates the charge as described in para [0026] (“the signal charge is transferred to the floating diffusion region 3 via the transfer MOS transistor 2”)  that is followed by the potential of the source (para [0021] (“the source of the JFET 4 is connected to the base of the bipolar transistor 6 … the source follower of the JFET 4 and the emitter follower of the bipolar transistor 6 are connected in series and a load current is supplied through the pixel output line 7” which inherently/necessarily means that the potential of the source follows a change in the gate potential [of the JFET] based on Ohm’s law because the base of BJT 6 and JFET 4 source both have impedance thereby resulting in a change in potential when current flows therethrough. is followed by the potential of the source.
     With respect to claim 16, Shinohara discloses wherein the floating diffusion (3) and the channel region (18) are configured such that charge selectively transferred to the floating diffusion (3) by operation of the transfer gate (16) modulates current flow between the source (19) and drain (supplied from a substrate, para [0021]) via the channel region (18) (the gate voltage modulates in accordance with accumulation of the electric charges from the photodiode (see para [0042] in specification), the source-drain current flowing through the JFET also modulates) (e.g. Fig. 2).
      With respect to claim 19, Shinohara discloses wherein the transfer gate (16) is spaced away from and does not overlap the floating diffusion region (3) (Fig. 2).
     With respect to claim 20, Shinohara discloses wherein the floating diffusion region (3) is configured to be reset using a reset drain without a reset gate (“reset potential terminal (10) connects to drain of the reset MOS transistor (5), the reset MOS transistor (5) resets the floating diffusion region (3) and gate is connected to a terminal 11 (without reset gate)”)  (Fig. 1 and para [0019]).
                                              Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara in view of Rhodes et al., hereafter “Rhodes” (U.S. Publication No. 2004/0251394 A1) and further in view of FOSSUM (WO 2015006008 A1).
       With respect to claim 5, Shinohara discloses the features of the claimed invention as discussed above, but does not disclose wherein the capacitance of floating diffusion region is small enough to provide a conversion gain of at least 500 pV/e- and the image sensor is configured as a QIS. 
      Rhodes, however, discloses the floating diffusion node (22) to have a low capacitance such that it has a high conversion gain of 20 µV/e to 150.µV/e or preferably 30 µV/e to 70 µV/e (Figs. 1A-1D and para [0029]).
     In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that “about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 438 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range. In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the capacitance of the floating diffusion is small enough to provide a conversion gain of 20 µV/e to 150.µV/e or preferably 30 µV/e to 70 µV/e that is satisfied with a range of at least 500 pV/e as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Shinohara and Rhodes disclose the features of the claimed invention as discussed above, but does not disclose the image sensor is configured as a QIS.
      FOSSUM, however, discloses the image sensor (para [0004]-[0005]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinohara and Rhodes to provide the image sensor is configured as a QIS as taught by FOSSUM for a purpose of reducing the light quantum efficiency of the image sensor.
7.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara in view of PANG et al., hereafter “PANG” (U.S. Publication No. 2009/0096900 Al).
     With respect to claim 7, Shinohara discloses the features of the claimed invention as discussed above, but does not disclose wherein the image sensor is configured as a backside-illuminated device.
     PANG, however, discloses the image sensor is configured as a backside-illuminated device (1, Figs. 2A and para [0021] (“first surface 100a acts as the back surface of the device and receives the light illumination”).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinohara to provide the image sensor is configured as a backside-illuminated device as taught by PANG for a purpose of improving the efficiency of the light receiving.
8.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara in view of OHTA et al., hereafter “OHTA” (U.S. Publication No. 2014/0217475 Al).
     With respect to claim 11, Shinohara discloses the features of the claimed invention as discussed above, but does not disclose wherein the pixel comprises a photodiode disposed substantially beneath the transfer gate and having a charge storage/accumulation region that is configured to store the photocharge that is selectively transferred to the floating diffusion region using the transfer gate.
     OHTA, however, discloses wherein the pixel comprises a photodiode (9, para [0034]) disposed substantially beneath the transfer gate (6, para [0031]) and having a charge storage/accumulation region (8, para [0034]) that is configured to store the photocharge that is selectively transferred to the floating diffusion region (10, para [0032]) using the transfer gate (6) (Fig. 2)
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinohara to provide the pixel comprises a photodiode disposed substantially beneath the transfer gate and having a charge storage/accumulation region that is configured to store the photocharge that is selectively transferred to the floating diffusion region using the transfer gate as taught by OHTA for a purpose of improving and increasing the charge transfer efficiency.
9.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara in view of Hynecek (U.S. Publication No. 2013/0146747 A1).
     With respect to claim 13, Shinohara discloses the features of the claimed invention as discussed above, but does not disclose wherein the channel is a p-type channel.
     Hynecek, however, discloses wherein the channel (214/215, Fig. 3) is a p-type channel (para [0023]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinohara to
provide wherein the channel is a p-type channel as taught by Hynecek for a purpose of providing a current direction of the JFET is reversed.
 10.    Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara in view of Rhodes et al., hereafter “Rhodes” (U.S. Publication No. 2004/0251394 A1) and further in view of FOSSUM (WO 2015006008 A1).
       With respect to claim 18, Shinohara discloses the process of the claimed invention as discussed above, but does not disclose wherein the capacitance of floating diffusion region is small enough to provide a conversion gain of at least 500 pV/e- and the image sensor is configured as a QIS.
      Rhodes, however, discloses the floating diffusion node (22) to have a low capacitance such that it has a high conversion gain of 20 µV/e to 150.µV/e or preferably 30 µV/e to 70 µV/e (Figs. 1A-1D and para [0029]).
     In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that “about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 438 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range. In this case, the selection of the claimed method parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the capacitance of the floating diffusion is small enough to provide a conversion gain of 20 µV/e to 150.µV/e or preferably 30 µV/e to 70 µV/e that is satisfied with a range of at least 500 pV/e as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Shinohara and Rhodes disclose the features of the claimed invention as discussed above, but does not disclose the image sensor is configured as a QIS.
      FOSSUM, however, discloses the image sensor (para [0004]-[0005] in English text).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shinohara and Rhodes to provide the image sensor is configured as a QIS as taught by FOSSUM for a purpose of reducing the light quantum efficiency of the image sensor.
                                                       Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the channel region comprises a first doped region of a first conductivity type configured to conduct current between the source and drain along a lateral direction substantially parallel to a surface of the substrate, the floating diffusion region comprises a second doped region of a second conductivity type opposite to the first conductivity type, and wherein the second doped region of the floating diffusion is disposed adjacent to and beneath the first doped region along the lateral direction between the source and drain as cited in claims 2 and 15  (Note: Shinohara discloses the channel region (8) comprises a first doped region of a first conductivity type (N-type, para [0022]) and the floating diffusion region (3) comprises a second doped region of a second conductivity type opposite to the first conductivity type (P-type, para [0022]) but the second doped region of the floating diffusion (3) is disposed adjacent to and above the first doped region ( of the channel region (18), see Fig. 2 in Shinohara) that is different (upside down) from wherein the second doped region (P-type) of the floating diffusion (3) is disposed adjacent to and beneath the first doped region (N-type) (of the channel region (8) along the lateral direction between the source and drain, (see Figs. 1B-1C in specification, the second doped region (N-type) of the floating diffusion (16) is disposed adjacent to and beneath the first doped region (P-type) (of the channel region (20) along the lateral direction between the source and drain)).
                                                                Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHUC T DANG/Primary Examiner, Art Unit 2892